   Case: 4:21-mj-05022-NAB Doc. #: 4 Filed: 02/02/21 Page: 1 of 3 PageID #: 8




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


UNITED STATES OF AMERICA,                            )
                                                     )
               Plaintiff,                            )
                                                     )
       vs.                                           )       No. 4:21 MJ 5022 NAB
                                                     )
DARIYON RASHAD MOORE,                                )
                                                     )
               Defendant.                            )


                     MOTION FOR PRE-TRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its attorneys, Sayler A. Fleming,

United States Attorney for the Eastern District of Missouri, and Catherine M. Hoag, Assistant

United States Attorney for said District, and moves the Court to order defendant detained pending

trial, and further requests that a detention hearing be held three (3) days from the date of

defendant’s initial appearance before the United States Magistrate pursuant to Title 18, United

States Code, Section 3141, et seq.

       As and for its grounds, the United States of America states as follows:

          1.   Defendant is charged with felon in possession of a firearm, in violation of Title 18,

United States Code, Section 922(g).

          2.   Pursuant to Title 18, United States Code, Section 3142(g), the nature of the charges

against the defendant, the weight of the evidence against defendant, the defendant’s history and

characteristics, and the nature and seriousness of the danger to any person or the community that

would be posed by defendant’s release additionally warrant defendant’s detention pending trial.
   Case: 4:21-mj-05022-NAB Doc. #: 4 Filed: 02/02/21 Page: 2 of 3 PageID #: 9




          3.   As stated above, the defendant is charged with felon in possession of a firearm

which is a crime that involves a firearm, as enumerated in Title 18, United States Code, Section

3142(g)(1), therefore weighing in favor of detention.

          4.   Additionally, the evidence in this case is strong. The defendant was observed by

officers driving a stolen Jeep Grand Cherokee that had fled from officers on January 28, 2021.

After confirming the vehicle was stolen, officers deployed a tire deflation device as the defendant

exited a gas station. The vehicle’s rear tires were disabled, but the defendant continued to flee. A

second tire deflation device was deployed a short time later after the defendant continued to flee.

After all four tires were deflated, the defendant rammed his vehicle into an unmarked St. Louis

County Police vehicle multiple times, causing the rear passenger door to detach from the vehicle.

The defendant also struck an FBI task force vehicle before trying to push the St. Louis County

vehicle out of his way. The defendant then fled on foot, discarding a large brown purse as he ran.

As the bag hit the ground, a black semi-automatic pistol and framed photograph of the defendant

slid out of the bag. After he was apprehended, the defendant admitted that he was a felon and knew

he was not supposed to possess a firearm.

          5.   Defendant’s criminal history includes a prior conviction for felony theft from St.

Charles County, for which he received a five-year sentence (cause number 1711-CR02777-01).

Execution of his sentence was suspended and he was placed on probation in February 2018. His

probation has been suspended since September 2020 after new charges were filed in St. Louis

County for burglary in the first degree and kidnapping (cause number 20SL-CR03943-01).

Defendant was on bond for those charges at the time of this offense. He was also previously

convicted of misdemeanor theft, originally filed as a felony (cause number 1522-CR04484-01).

The fact that Defendant was on under supervision in two separate cases at the time of this offense
   Case: 4:21-mj-05022-NAB Doc. #: 4 Filed: 02/02/21 Page: 3 of 3 PageID #: 10




indicates that he is not amenable to terms of supervised release. Furthermore, the nature of the

defendant’s criminal behavior is becoming significantly more dangerous, as reflected by the

pending charges in St. Louis County and the dangerous flight from officers in this case.

          6.   Finally, the defendant engaged the police officers in an extended and dangerous

chase that required the deployment of two sets of tire deflation devices. Even after all four tires

were deflated, the defendant continued to attempt to flee, ramming his vehicle into two separate

police vehicles, taking the door off one of the vehicles. The defendant also attempted to flee on

foot after abandoning the vehicle. Moreover, during the flight, the defendant veered into oncoming

traffic numerous times, endangering innocent civilians. This type of behavior is strong evidence

that defendant is a flight risk, and his erratic driving demonstrates further danger to the community.

       WHEREFORE, the Government requests this Court to order defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of defendant’s initial

appearance.



                                                      Respectfully submitted,

                                                      SAYLER A. FLEMING
                                                      United States Attorney


                                                      /s/ Catherine M. Hoag
                                                      CATHERINE M. HOAG #67500(MO)
                                                      Assistant United States Attorney
                                                      catherine.hoag@usdoj.gov
                                                      111 South 10th Street, Room 20.333
                                                      St. Louis, Missouri 63102
                                                      (314) 539-2200
